Title: To George Washington from William Thornton, 19 April 1799
From: Thornton, William
To: Washington, George

 

Dear Sir
City of Washington April 19th 1799

When Colonel Lear was here he said you were desirous of knowing if Mr Blagdin had laid in all the materials requisite for your Houses, as you thought they would not only be likely to rise, but probably be difficultly obtained properly Seasoned. I called on him, but not meeting with him I went the Day before yesterday to his Partner Mr Lenthall, who informed me that every Contract was made, and every material provided for. The Lumber is not yet delivered, but Mr Littleton Dennis, of the Eastern Shore, Maryland, who regularly supplied us, has been engaged in preparing what they will want, and I think he may be depended on. I visited the workmen the Day before yesterday, & they progress to my Satisfaction. I took the liberty of directing Stone Sills to be laid, instead of wooden ones, to the outer Doors of the Basement, as wood decays very soon, when so much exposed to the damp; but I desired Mr Blagdin would do them with as little expense as possible. If wooden Sills could easily have been renewed I should not have directed them of Stone, but he informed me they could not without much trouble.
Mr J. Tayloe of Virga has contracted to build a House in the City near the President’s Square of $13,000 value.
Mr Van Stophorst from Holland, and several respectable Characters from Baltimore, paid me a visit this morning; & mean to do themselves the honor of paying you their respects tomorrow.
Poor Miss Dalton was interr’d yesterday—She died the Day before by a sudden mortification. She rode out two Days before.
All your Friends here are well. I hope Colonel Lear recovers. Accept, dear Sir, my most affectionate good wishes & highest respect.

William Thornton

